On behalf of President Tommy Esang Remengesau Jr., President of the Republic of Palau, I have the honour to make the following remarks before the General Assembly at its seventieth session.
At the outset, Palau would like to congratulate you, Sir, on your election to lead our work during the seventieth session. We pledge our support for the work ahead. May we also take the opportunity to express our sincere gratitude to Mr. Sam Kutesa, for his sterling leadership during the sixty-ninth session.
We meet here today in perilously challenging, yet still hopeful, times. The principles enshrined in the Charter of the United Nations are more critical to our common future than ever before. We must not only reaffirm our faith in fundamental human rights and the equal rights of men and women and of nations large and small, but also redouble our efforts to uphold those rights. Our collective determination to promote social progress and better standards of living must be matched by our on-the-ground partnerships to fight poverty, protect the most vulnerable among us and protect the one planet we call home.
So while the challenges — violence and war, poverty and disease, rising seas and wildfires as well as droughts caused by climate change — are enormous, so too is the resolve that I share with all here today to make good on our commitment to transforming our world through the urgent and effective implementation of the 2030 Agenda for Sustainable Development (resolution 70/1).
I would like to congratulate the Secretary-General, the co-facilitators and the thousands of people whose dedicated work made the Sustainable Development Goals in the 2030 Agenda a strong set of imperatives for transformational change that all of our peoples so urgently need to preserve our cultures, our economies and our environment and to ensure a sustainable and prosperous future for our children.
Let me also briefly express my President’s sorrow at the plight of the countless refugees who are seeking havens of peace and prosperity for themselves and for their families as they search for refuge and protection away from their motherlands, which have been torn by strife that was sparked and worsened by internal conflict and/or environmental degradation and climate change.
The theme of the general debate at the seventieth anniversary of the United Nations, “The United Nations at 70: a new commitment to action”, is very appropriate for this year’s high-level event, the United Nations Summit for the adoption of the new post- 2015 development agenda. It took place just before the
24/33 15-29946

03/10/2015 A/70/PV.28
general debate and adopted resolution 70/1, entitled “Transforming our world: the 2030 Agenda for Sustainable Development”, containing the Sustainable Development Goals.
Just prior to the Summit, His Holiness Pope Francis addressed the General Assembly (see A/70/PV.3), reiterating the theme of his papal encyclical, Laudato si’, wherein he criticized the careless use of our planet’s resources leading to environmental degradation and global warming. Let his commentaries serve as an inspiration to us all that will change hearts, minds and actions for a better future that will focus the world’s attention on the most vulnerable among us and on our Mother Earth.
My friends, we can only hope that a generation from now, this session of the General Assembly will be remembered as the defining event when the nations of the world decided, with the greatest resolve, to reverse the tide of the unchecked development and exploitation of our planet and redouble their efforts to end poverty and protect the most vulnerable among us and truly committed to transformative action.
Fifteen years ago, 189 nations and 23 international organizations committed to moving forward with the eight Millennium Development Goals (MDGs). The Goals served as the framework for a new global commitment to reducing extreme poverty, improving health, enhancing environmental sustainability and addressing gender equality. We now know that progress towards achieving these Goals has been impressive but uneven. Our work to augment these Goals and adopt a new set of 17 Sustainable Development Goals reflects a very clear recognition that the results of the MDGs would have been more impressive had they addressed the underlying causes of poverty and environmental degradation, and had Goal 8, on partnerships, been better realized.
Through 15 years of experience, we now recognize that it is only through international cooperation and partnership with a wide variety of stakeholders that we can scale up the urgent action needed to realize the full potential of sustainable development for our people and for the oceans, forests and coastal areas that sustain our cultures and livelihoods. I am hopeful that now, in 2015, we will all embrace the overarching goal represented by the new Sustainable Development Goals, that is, our commitment to revitalizing the global partnership for sustainable development.
The third International Conference on Financing for Development, held in Addis Ababa in July, was the first test of the degree of commitment on the part of the developed countries to endowing the new sustainable development agenda with the means needed to meet the new proposed level of ambition. Unfortunately, the Addis Ababa Action Agenda merely reiterated, by and large, the commitments made to the outgoing agenda of the Millennium Development Goals and failed to bridge the gap between grand speech-making and down-to- earth expanded financial commitments.
A more ambitious and reinvigorated global partnership is clearly required. The annual report of the MDG Gap Task Force, including the recently released 2015 report, highlighted several shortfalls in international efforts to achieve the MDGs and provided sobering reminders of the need to substantially step up efforts to meet long-standing international commitments.
Over four and a half decades ago, the international community committed to transferring 0.7 per cent of the gross national income of the rich countries to the poorer countries in the form of official development assistance. To date, the rich nations of the world have generally fallen short of that commitment. In the coming decades, affordable and equitable access to technology will be ever more critical if we are to attain the designated levels of human progress and sustainable development in many areas, including enhancing food security, improving health, including mental health and well-being, and preventing non-communicable diseases. Technology will be the bedrock for aggressive action in climate-change mitigation and adaptation, which remain urgent.
Let me reiterate an important point. If our collective will to implement the 2030 Agenda is sincere, then it is essential to greatly enhance the means and mechanisms of implementation on a much greater scale than those recommended in the Addis Ababa Action Agenda. That is the only way to achieve the promise of a more inclusive and sustainable world free from hunger and where poverty is eradicated. Let me say it again. That will be achieved only through expanded, genuine and durable partnerships.
Fortunately, my country has a history of strong partnerships. The United States continues to support Palau in its development and movement toward economic independence. We continue to be strong friends, and
15-29946 25/33

A/70/PV.28 03/10/2015
we recognize the unique relationship that we share. We look forward to completing our Compact of Free Association agreement with the United States, which reflects that close and special relationship. We wish to express our special gratitude to the United States and our many other global partners for their support of Goal 14, on oceans, and for the ongoing support towards the preservation of our largest global resource through the set-aside of 10 per cent of our global oceans as marine protected areas. Finally, we thank the United States for its continued and increased assistance to Palau’s expanded marine surveillance and enforcement efforts. That is critical if we are to successfully protect the proposed new Palau National Marine Sanctuary.
Palau would also like to acknowledge the great friendship that it has with Japan and the very significant economic support that we have received from Japan over the years. We also wish to express our sincere gratitude for Japan’s generous support and enhanced public and private assistance to our marine surveillance and enforcement efforts. We continue to express our support for the expansion and reform of the Security Council and for Japan’s permanent membership in the Council.
Palau would also like to thank the Republic of China on Taiwan for its friendship and economic support in assisting Palau to achieve the Millennium Development Goals. Palau also wishes to recognize Taiwan’s commitment to lowering carbon emissions by 50 per cent by 2050, compared to 2005 levels. We urge the United Nations system to involve Taiwan in the process of implementing the 2030 Agenda for Sustainable Development. Additionally, we advocate in favour of Taiwan’s participation in the relevant international environmental mechanisms, such as the United Nations Framework Convention on Climate Change. Taiwan possesses technical capacities in many areas that can be shared with the world. It should therefore also participate in other international meetings, mechanisms and frameworks such as the World Health Organization, International Civil Aviation Organization, the Trans-Pacific Partnership Agreement and the Regional Comprehensive Economic Partnership, among others.
The success and implementation of the Sustainable Development Goals will rest, in great part, on the strength of partnerships, which means inclusion rather than exclusion. Taiwan has been a valuable partner to Palau in achieving our MDGs, and we look forward
to our continued partnership with that country as we embark upon the great challenge of implementing the 2030 Agenda for Sustainable Development.
We would like to express our special gratitude to India for its recent efforts to expand relations with the Pacific Community and to enhance regional cooperation aimed at achieving mutual goals of environmental recovery and economic development. Palau reiterates its support for the reform of the Security Council so as to allow the Council to reflect more closely the issues of today’s world, including the security needs and concerns of the Asia-Pacific region. In that respect, expanding the permanent membership category to include India would be welcome.
Finally, we would like also to recognize the very broad list of partners across the globe that make our efforts towards a sustainable future possible, including the Governments of Australia and New Zealand and the European Union, private organizations, non-governmental organizations and civil society.
With the adoption of the 2030 Agenda for Sustainable Development, we have reaffirmed the commitment enshrined in the Charter of the United Nations to fundamental human rights. Inherent in that commitment is an obligation to provide appropriate support for the realization of that commitment. As my President often says, at the end of the day the success of the 2030 Agenda will depend on the strength of the partnerships we develop.
It is now time for the world community to develop those partnerships and, through them, to commit to a much expanded and more accessible financing, technology and human-resource capacity. We must now match our collective determination to promote social progress and better standards of living with on-the-ground partnerships to fight poverty, protect the most vulnerable among us and protect the one planet that we call home.
